MEMORANDUM **
Araceli Acevedo Urbino, a native and citizen of Mexico, petitions pro se for review of the denial of her application for cancellation of removal for lack of a qualifying relative (8 U.S.C. § 1229b(b)(1)(D)). She contends that the qualifying relative requirement violates due process and equal protection. Acevedo’s constitutional claims are foreclosed. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003) (holding that placing aliens in removal, rather than deportation, proceedings does not by itself amount to a due process violation); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (no equal protection violation arising from placing aliens in removal rather than deportation proceedings).
The issuance of our mandate shall be stayed for 60 days from the filing of our disposition of the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.